DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/18/2018, and 11/14/2018 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
The drawings filed on 09/18/2018 are accepted by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2014/0156392 to Quimet et al, in view of U.S. Patent Application Publication No. 2009/0012704 to Franco et al.
With regard to claims 1, 10, and 16, Quimet discloses a system to optimize object presentation on user interfaces, comprising: 
a storage device (paragraphs 73-74); and 
a processor communicatively coupled to the storage device, wherein the processor executes application code instructions that are stored in the storage device to cause the system to (paragraphs 73-74): 
receive a notification of selection of a user interface element on the user computing device requesting an optimized display of three or more selected objects, each of the three of more objects being associated with either a first location or a second location (Fig. 13, Fig. 19, paragraphs 65, 78, 90 and 126,  Consumer 64 can browse the website of retailer 70 using a personal computer and select product P3 for purchase. One feature of personal assistant engine 74 allows the consumer to enter a list of products of interest or need, i.e., to create a shopping list. Consumer 62 can view the optimized shopping list 144 by clicking on the view shopping list button 239 in FIG. 13. The optimized shopping list 144 is presented to consumer 62 on webpage 330 in FIG. 19. Once the preferred retailers 190-194 or geographical shopping areas are identified, consumer 62 clicks on add products button 204 to create a shopping list of products of interest);
analyze routes to the first location and a second location associated with at least one of the three or more selected objects by: determining a first time to arrive at the first location, determining a second time to arrive at the second location, and 7Preliminary AmendmentContinuation of U.S. Patent Application No. 15/878,672Yeh et al.determining an order to the first location and the second location to optimize arrival (Fig. 23, paragraphs 146 and 177, Consumer service provider 72 projected trip 534 to be the most convenient trip because retailer 194 is the closest retailer to consumer 62 in terms of driving distance, walking distance, or travel time. The length of trip plan B is 8 miles with associated cost of $9.75. Consumer 62 will patronize retailers 190 and 194 as indicated by the checked boxes 372. A map of trip plan B is presented in block 386 with print button 388 to print directions, route, agenda, and stops. Examiner notes that determining traveling/walking/driving distance and/or traveling time, which can be considered as “determining a first time…determining a second time…”. Examiner notes that the trip plan B with retailer 190 and 194 is determined to be implemented for the 
render an optimized display of the three or more selected objects on the user interface of the user computing device with an optimized route to the first location and the second location with the at least two of the three or more selected objects in an order (Fig. 19, and Fig. 23, paragraphs 145-147, After reviewing optimized shopping list 144 on webpage 330 in FIG. 19, consumer 62 clicks on plan trip button 341. FIG. 23 illustrates webpage 370 with details of multiple proposed shopping trips for consumer 62 to patronize the retailers 190-194 with optimized shopping list 144. Personal assistant engine 74 takes the consumer-defined necessary stops into account for the trip plan.  The optimized shopping list 144 is modified for all items to be purchased at retailers 190 and 194. A map of trip plan B is presented in block 386 with print button 388 to print directions, route, agenda, and stops. Personal assistant engine 74 plans the route for trip plan B with knowledge of construction delays, road closures, and community events.).
However, Ouimet does not disclose analyze a layout of a first location associated with at least two of the three or more selected objects by: determining a category of each of the at least two of the three or more selected objects, determining a location of each category within the layout of the first location, and determining a first optimized route between each category within the layout of the first location; analyze routes by determining a first time to complete the first optimized route between each category within the first location and determining a second time to complete a second optimized 
However, Franco teaches analyze a layout of a first location associated with at least two of the three or more selected objects by: determining a category of each of the at least two of the three or more selected objects, determining a location of each category within the layout of the first location, and determining a first optimized route between each category within the layout of the first location; render an optimized display corresponding the optimized first route between each category within the layout of the first location (FIG. 4A shows a product location request screen 402. This screen 402 includes product location entry fields 404 and a "Submit Query" button 406.  a dedicated Internet website can be included that would allow the user to locate his items in a particular store in advance of his arrival at the store and could provide the additional benefit of having a shopping list printed out along with the product location data and/or a routing map. The map could show the basic layout of the store, as well as the suggested path for the user to walk though the store that would be automatically routed by the product location service to minimize the user's walking distance while collecting all of his listed items. The database entry for each product in the store could also include generic descriptors and keywords, which could identify the product category, product type, product name, brand name, manufacturer, and other product specific identification terminology that the consumer may use when attempting to locate the product. The generic descriptors and keywords can, for example, be indexed in a hierarchical format for classification purposes so that all keywords are ultimately associated with generic categories relating to departments 

With regard to claims 2, 11, and 17, Quimet discloses the three or more selected objects are associated with two or more different locations (Fig. 11 and Fig. 23).  
With regard to claims 3 and 13, the combination of references discloses and teaches analyzing, by the one or more computing devices, a second layout of the second location associated with the at least one of the three or more selected objects (Franco, Fig. 4b, fig, 4c, paragraphs 67, 69, and 92, claim 1).  
With regard to claim 4, Quimet discloses receiving, by the one or more computing devices, a request to render a listing of item entries on the user interface of the user computing device, the listing of item entries comprising three or more item entries; receiving, by the one or more computing devices, a notification of selection of a user interface element on the user computing device requesting presentation of objects corresponding to each of the three or more item entries; and rendering, by the one or 
With regard to claim 5, Quimet discloses the three or more selected objects comprise at least one of the two or more first objects, at least one of the two or more second objects, and at least one of the two or more third objects (Fig. 19, multiple product/items with different quantities can be added to a shipping list).  
With regard to claims 6, 12, and 18, the combination of references discloses and teaches determining the layout of the first location comprises determining, by the one or more computing devices, orders in which prior objects were selected from lists of prior selected objects at the first location (Franco, Fig. 4b, fig, 4c, paragraphs 51, 63 and 71,  a dedicated Internet website can be included that would allow the user to locate his items in a particular store in advance of his arrival at the store. The accounts could include user preferences, including stores for which the user would like to have the product location services provided.  The graphical map may include routing through the store for the user to collect the items on his shopping list using the most efficient path through the store possible--based on his preference of ordering the items according to distance, size, or weight.).  
With regard to claims 7, 14, and 19, Quimet discloses analyzing the routes to the first location and the second location further comprises determining, by the one or more computing devices, user preferences (paragraphs 78 and 153, The consumer can also identify a specific preferred retailer as an attribute with an assigned preference level based on convenience and personal experience. In one example, consumer 62 selects retailer 190 with emphasis on the shortest travel distance (two miles). In another example, consumer 62 selects retailer 194 with emphasis on retailer preference.).  
With regard to claims 8, 15, and 20, the combination of references discloses and teaches rendering, by the one or more computing devices, the at least one of the three 
With regard to claim 9, the combination of references discloses and teaches the order corresponding to the optimized first route between each category within the layout of the first location comprises a vertical listing of each of the at least two of the three or more selected objects (Franco, fig, 4c, paragraph 93, FIG. 4C shows the list view 420 that includes information from the map view screen 410 of FIG. 4B, but in a list format.).  
Conclusion
Please refer to form 892 for cited references.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ARIEL J YU/Primary Examiner, Art Unit 3687